Case 1:17-cv-02864-NLH-JS Document 69 Filed 11/10/20 Page 1 of 8 PageID: 714



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY



   ERIC HINES,                            Civil Action No. 17-02864

                   Plaintiff,
                                          OPINION
         v.

   GARY M. LANIGAN, et al.,

                   Defendants.


APPEARANCES:

JOSEPH D. LENTO
OPTIMUM LAW GROUP
300 ATRIUM WAY
SUITE 200
MT. LAUREL, NJ 08054
     Counsel for Plaintiff

MARVIN L. FREEMAN
STATE OF NEW JERSEY
OFFICE OF THE ATTORNEY GENERAL
25 MARKET STREET
P.O. BOX 112
TRENTON, NEW JERSEY 08625

     Counsel for Defendants New Jersey Department of
     Corrections, Gary M. Lanigan, Willie Bonds, SCO. Waters,
     and SCO. Marvin

LAUREN M. STROLLO
VASIOS, KELLY & STROLLO, PA
2444 MORRIS AVENUE
UNION, NJ 07083

     Counsel for Defendant Dr. Scott Miller

HILLMAN, District Judge

     This matter is presently before the Court upon receipt of

Plaintiff’s request for preliminary injunction. (ECF No. 51).

                                     1
Case 1:17-cv-02864-NLH-JS Document 69 Filed 11/10/20 Page 2 of 8 PageID: 715



For the reasons set forth below, Plaintiff’s Motion for

Preliminary Injunction will be DENIED.

                                BACKGROUND

      The factual background and procedural history of this case

are set forth in the Court’s July 15, 2020 Order (ECF No. 58)

and need not be fully repeated here.

      In relevant part, on November 15, 2017, after his case was

administratively terminated, Plaintiff filed a first amended

complaint, which included claims for violation of Title II of

the Americans with Disabilities Act, the Rehabilitation Act,

negligence, Eighth Amendment, and the First Amendment.           (ECF No.

7).   On September 24, 2018, Plaintiff filed a motion to amend

his complaint to include additional defendants and claims.            (ECF

No. 10).    Plaintiff’s motion was granted by this Court on

January 18, 2019.     (ECF No. 12).      Plaintiff then filed the

second amended complaint on March 27, 2019.         (ECF No. 18).

      On January 6, 2020, Plaintiff moved for leave to file an

“all-inclusive amended complaint.”        (ECF No. 47).     Plaintiff’s

proposed amended complaint included additional defendants and

claims.    (ECF No. 47).    Prior to the court granting Plaintiff’s

Motion to File an All-Inclusive Amended Complaint, Plaintiff

filed a Motion for Preliminary Injunction.         (ECF No. 51).     In

determining whether this motion shall be granted or denied, the

Court will consider the allegations in the second amended

                                     2
Case 1:17-cv-02864-NLH-JS Document 69 Filed 11/10/20 Page 3 of 8 PageID: 716



complaint filed on March 17, 2019, which was the legally

operative complaint at the time the Plaintiff’s Motion for

Preliminary Injunction was filed.        (ECF Nos. 18, 51).

Accordingly, this Court will not consider additional allegations

from the third amended complaint, which became the legally

operative complaint on July 15, 2020 almost four months after

Plaintiff filed his Motion for Preliminary Injunction.           (ECF No.

58).

                                DISCUSSION

  A.       Subject Matter Jurisdiction

       This Court has jurisdiction over Plaintiff’s federal claims

under 28 U.S.C. § 1331, and supplemental jurisdiction over

Plaintiff’s state law claims under 28 U.S.C. § 1367.

  B.       Preliminary Injunction Standard

       A request for injunctive relief in the prison context must

be “viewed with considerable caution.”        Rush v. Corr. Med.

Servs., Inc., 287 F. App’x 142, 144 (3d Cir. 2008).           A party

seeking the extraordinary remedy of preliminary injunctive

relief must show: “(1) a likelihood of success on the merits;

(2) that it will suffer irreparable harm if injunction is

denied; (3) that granting preliminary relief will not result in

even greater harm to the nonmoving party; and (4) that the

public interest favors such relief.”         Kos Pharms., Inc. v. Andrx

Corp., 369 F.3d 700, 708 (3d Cir. 2004).         “[F]ailure to

                                     3
Case 1:17-cv-02864-NLH-JS Document 69 Filed 11/10/20 Page 4 of 8 PageID: 717



establish any element in [a plaintiff’s] favor renders a

preliminary injunction inappropriate.”         Rush, 287 F. App’x at

144.

  C.       Analysis

       Here, Plaintiff seeks the following injunctive relief: (1)

“requiring the defendants to arrange for appropriate course of

medical supplies, proper disposable of hazardous waste, medical

supplies to restore and maintain severe itching, rash, penis

burning medical situation of possible skin break down;” and (2)

“for plaintiff to be transferred to another correctional

facility do [sic] to threats of bodily harm by (S.I.D) officers,

assaults, use of force by staff with injury.”            (ECF No. 51 at

9).

       The fundamental flaw with the relief sought by Plaintiff is

that a majority of the relief and basis for such relief is not

included in his second amended complaint, which was the legally

operative complaint when he filed his Motion for Preliminary

Injunction.   For example, Plaintiff requests a transfer to

another facility because of the abuse he has allegedly received

at South Woods State Prison.       (ECF No. 51 at 7-9).      Plaintiff

failed to include any allegations related to Plaintiff’s abuse

in the second amended complaint.         (ECF No. 18).    By way of

another example, Plaintiff’s request for medical supplies to

deal with severe itching and burning relates to allegations that

                                     4
Case 1:17-cv-02864-NLH-JS Document 69 Filed 11/10/20 Page 5 of 8 PageID: 718



are absent in the second amended complaint.         (ECF No. 51 at 4-5;

ECF No. 18).

        Plaintiff’s Motion for Preliminary Injunction must relate

to the allegations and relief sought in the second amended

complaint.     See Gonzalez v. Zickefoose, No. 12-3711, 2015 WL

6407832, at *2 (D.N.J. Oct. 22, 2015) (“Because Plaintiff in

this case has requested a preliminary injunction which relates .

. . to medical conditions which are not the basis of the claims

of the Complaint . . . his request for a preliminary injunction

will be denied.”); see also Zahl v. N.J. Dep’t of Law & Pub.

Safety, No. 06-3749, 2008 WL 4149032, at *1 (D.N.J. Sept. 4,

2008) (“Prior to this Court ruling on the preliminary injunction

requested by Zahl, he filed the Amended Complaint on April 30,

2007.    This Court dismissed the pending motion for a preliminary

injunction without prejudice, and allowed the filing of the

Amended Complaint, which substantially altered the nature of the

injunctive relief requested by Zahl.”).

        This Court permitted Plaintiff to file a third amended

complaint almost four months after he filed his Motion for

Preliminary Injunction.      However, that does not cure the

problems with his current preliminary injunction request.            To

date, Plaintiff has failed to file another Motion for

Preliminary Injunction after Judge Schneider granted his motion

to amend his second amended complaint.

                                     5
Case 1:17-cv-02864-NLH-JS Document 69 Filed 11/10/20 Page 6 of 8 PageID: 719



      Moreover, even considering the allegations in the second

amended complaint, Plaintiff still fails to demonstrate

irreparable harm.     “[A] showing of irreparable harm is

insufficient if the harm will occur only in the indefinite

future. Rather, the moving party must make a clear showing of

immediate irreparable harm.’”       Rivera v. Pa. Dep't of Corr., 346

F. App’x 749, 750 (3d Cir. 2009) (emphasis in original) (quoting

Campbell Soup Co. v. ConAgra, Inc., 977 F.2d 86, 91 (3d Cir.

1992)).   Here, Plaintiff’s complaints regarding (1) the failure

to provide Plaintiff with a wheelchair accessible cell and/or

shower chair; (2) the denial of a second medical operation on

his shoulder by a doctor other than Dr. Scott Miller; (3) the

presence of spiders, insects, crickets, etc. in Plaintiff’s

administrative segregation cell; (4) the denial of Plaintiff’s

pain medication after requesting a second operation by a doctor

other than Dr. Scott Miller; and (5) Defendant SCO. Waters’

alleged interference with Plaintiff’s medical treatment all date

back to 2016, more than three years before this motion for

preliminary injunction was filed.        (ECF No. 18 at 3, 5, 8, 10).

Thus, there is nothing to indicate that failing to grant

Plaintiff’s preliminary injunction will result in irreparable

harm to Plaintiff.     See Lasane v. Campos, No. 17-6316, 2019 WL

959703, at *6 (D.N.J. Feb. 27, 2019)(“ Plaintiff’s dental

complaints date back to the second bed collapsing incident in

                                     6
Case 1:17-cv-02864-NLH-JS Document 69 Filed 11/10/20 Page 7 of 8 PageID: 720



2015, more than two years before the Cross Motion was filed.

Thus, there is nothing to indicate that the immediate failure to

be seen by an oral surgeon or an orthodontist will result in

irreparable harm to Plaintiff.”); Doe v. Banos, 713 F. Supp. 2d

404, 415 n.15 (D.N.J. 2010) (“John Doe’s lack of urgency as

reflected in how this motion was brought before the Court

undermines his claim of immediate and irreparable harm to his

First Amendment rights, a necessary finding for pre-judgment

relief.     This is reason alone to deny the relief sought here.”);

Pharmacia Corp. v. Alcon Labs., Inc., 201 F. Supp. 2d 335, 383

(D.N.J. 2002) (explaining that delay in seeking preliminary

injunction “knocks the bottom out of any claim of immediate and

irreparable harm”).

      In light of Plaintiff’s failure to establish irreparable

harm, it is unnecessary for the Court to address the remaining

factors in the injunctive relief analysis.         To obtain injunctive

relief, the movant must show that all four factors favor

injunctive relief.     AT&T Co. v. Winback & Conserve Program, 42

F.3d 1421, 1427 (3d Cir. 1994).          The movant’s failure to

establish any one of the four factors renders injunctive relief

improper.    See NutraSweet Co. v. Vit-Mar Enters., 176 F.3d 151,

153 (3d Cir. 1999).     Thus, even if Plaintiff shows that the

remaining factors favor injunctive relief, such relief is

inappropriate because of plaintiff’s failure to show irreparable

                                     7
Case 1:17-cv-02864-NLH-JS Document 69 Filed 11/10/20 Page 8 of 8 PageID: 721



harm.    See Frank’s GMC Truck Ctr. v. Gen. Motors Corp., 847 F.2d

100, 102 (3d Cir. 1988) (stating that injunctive relief cannot

be granted where movant has not demonstrated probability of

irreparable harm).

                                CONCLUSION

        For the foregoing reasons, Plaintiff’s request for a

preliminary injunction will be denied without prejudice.

Plaintiff has recently obtained counsel who has entered his

appearance on Plaintiff’s behalf, and the Court is confident

that his counsel will pursue a course of action that is in

Plaintiff’s best interest.      An appropriate Order will be

entered.


Date:November 10, 2020                   s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     8
